IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                           :   No. 2147 Disciplinary Docket No. 3
                                           :
CHRISTOPHER W. POVERMAN                    :   Board File No. C1-15-104
                                           :
                                           :   (Court of Appeals of Maryland,
                                           :   Misc. Docket AG No. 2.
                                           :   September Term, 2014)
                                           :
                                           :   Attorney Registration No. 61271
                                           :   (Out of State)


                                       ORDER


PER CURIAM:


              AND NOW, this 15th day of May, 2015, Christopher W. Poverman having

been indefinitely suspended from the practice of law in the State of Maryland with a right

to apply for reinstatement in one year by the Opinion and Order of the Court of Appeals

of Maryland filed November 21, 2014; the said Christopher W. Poverman having been

directed on March 26, 2015, to inform this Court of any claim he has that the imposition

of the identical or comparable discipline in this Commonwealth would be unwarranted

and the reasons therefor; and no response having been filed, it is

              ORDERED that Christopher W. Poverman is suspended from the practice

of law in this Commonwealth consistent with the Order of the Court of Appeals of

Maryland filed November 21, 2014, and he shall comply with all the provisions of

Pa.R.D.E. 217.